Citation Nr: 1710962	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.  He died in December 2015.  The appellant is his widow and the substitute-claimant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral peripheral neuropathy of the upper and lower extremities is the result of his presumed exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in December 2015.  Prior to his death, he had pending claims for service connection peripheral neuropathy of the bilateral upper and lower extremities.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, 'If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.'  38 U.S.C.A. § 5121A.  The RO has granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

Merits

The Veteran served on active duty from September 1965 to June 1969, including service in the Republic of Vietnam.  Prior to his death, the Veteran asserted that his bilateral upper and lower extremity peripheral neuropathy were the result of herbicide exposure in Vietnam, exposure to contaminated water in Camp Lejeune and/or related to his service-connected diabetes mellitus, type II.  See January 2015 VA-9.
 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
 
Additionally, Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records confirm that the Veteran served in the Republic of Vietnam during this time frame. 

In addition to the presumption of herbicide exposure, noted above, certain diseases are deemed to be associated with herbicide exposure.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  

As a result, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  There is no evidence of complaints, treatment, or diagnosis of peripheral neuropathy within a year of the Veteran's service discharge.  The presumption of service connection is not triggered.  However, notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).
 
The Veteran underwent a VA examination in February 2013.  The VA examiner noted that the Veteran had not been diagnosed with diabetic peripheral neuropathy.  The VA examiner stated that the Veteran's diabetes was related to his service however, an opinion regarding his peripheral neuropathy was not provided.  An additional examination was obtained in November 2014.  The VA examiner opined that the Veteran's neuropathy was less likely than not secondary to his diabetes mellitus; she did note that the cause was considered multifactorial as per multiple evaluations by specialists and his primary care physician.  The VA examiner further noted that the Veteran has been evaluated by several physicians and the diagnosis of neuropathy, NOS, has been made. 

Both the February 2013 and November 2014 examination reports referenced a January 2012 VA treatment note from the Veteran's treating physician, who gave the impression that the Veteran's peripheral neuropathy was likely multifactorial.  That clinician noted that the Veteran had a long history of hydroxyurea, and a history of Agent Orange exposure.  Put another way, after noting the Veteran's medical history and treating the Veteran, the physician indicated that the Veteran's neuropathy etiologies were likely multifactorial, with exposure to Agent Orange specifically enumerated as one of the pertinent etiologic factors.  

In the Board's view, the mention of Agent Orange by the treating physician, when read in the light most favorable to the Veteran, essentially means that the Veteran's exposure to herbicide agents could not be excluded (ruled out) as cause of his bilateral peripheral neuropathy of the upper and  lower extremities.  It is true that the January 2012 opinion lists Agent Orange as just one possible or probable factor in the development of his peripheral neuropathy.  However, the Board is unable to state, based on the opinion, that exposure to Agent Orange during service is not related to the Veteran's peripheral neuropathy.  Therefore, some doubt remains as to whether the Veteran's peripheral neuropathy is at least as likely as not due to service as opposed to some other cause, and the Board will resolve that doubt in the favor of the Veteran.
 
The Board finds that the competent evidence is at least in equipoise as to a nexus to service. Service connection for bilateral peripheral neuropathy of the upper and lower extremities is therefore warranted.
  
Finally, as the Board is granting the claims above, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.



ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities, as a substitute claimant, is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities, as a substitute claimant, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


